     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 1 of 13 Page ID #:448



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11    Loi Nguyen,                          )   Case No. SACV 18-01825 AG (DFMx)
                                           )
12                     Plaintiff,          )
                                           )   ORDER GRANTING IN PART AND
13               v.                        )   DENYING IN PART PLAINTIFF’S
                                           )   MOTION TO STRIKE
14    Durham School Services, L.P. et al., )
                                           )
15                     Defendants.         )
                                           )
16    _________________________________ )
                                           )
17
18
19
20
21
22
23
24
25
26
27
28
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 2 of 13 Page ID #:449



1
2               In Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662
3     (2009) (together, “Twiqbal”), the Supreme Court gave the key to unlock access to federal courts
4     by defining the pleading requirements of Federal Rule of Civil Procedure 8(a). By adding the
5     word “plausibility” to the requirements for stating a claim for relief, the Court retired the more
6     lenient “notice” pleading standard that governed the adequacy of complaints since Conley v.
7     Gibson, 355 U.S. 41 (1957). But the Court has never said whether Twiqbal’s plausibility
8     requirement extended to all types of pleadings, including pleading affirmative defenses in an
9     answer.
10
11           This case presents a resulting question—one that’s divided federal district courts for the
12    better part of a decade. Should the stricter plausibility requirement set forth in Twiqbal apply
13    equally to pleading affirmative defenses in an answer? The short answer is plainly “no.” The text
14    of Federal Rule of Civil Procedure 8, the principles underlying the Supreme Court’s decisions
15    in Twiqbal, and the practicalities of pretrial litigation all weigh against extending the plausibility
16    requirement to affirmative defenses. This Court now concludes, as settled precedent suggests,
17    that affirmative defenses may be stated in “general terms” and need only provide the plaintiff
18    with “fair notice” of their nature. See Kohler v. Flava Enterprises, Inc., 779 F.3d 1016, 1019 (9th Cir.
19    2015) (applying the fair notice standard without referencing the Twiqbal standard).
20
21           For the following reasons, the Court GRANTS IN PART and DENIES IN PART the
22    Plaintiff Loi Nguyen’s (“Nguyen”) pending motion to strike WITH LEAVE TO AMEND.
23    Defendant Durham School Services, L.P. (“DSS”) may file an amended answer within 21 days
24    of this Order.
25
26
27
28

                                                         2
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 3 of 13 Page ID #:450



1            1. PRELIMINARY MATTERS
2
3            Before reviewing Nguyen’s motion, the Court addresses two preliminary issues raised by
4     the parties’ briefing. DSS argues Nguyen’s motion is untimely under the Federal Rules, and that
5     Nguyen failed to comply with the meet and confer requirement of Local Rule 7-3. (Opp’n, Dkt.
6     No. 15 at 2–3.) Moving forward, the Court expects the parties to comply with the spirit and
7     letter of the Federal Rules and this Court’s Local Rules. For now, in the interest of justice, the
8     Court reviews the pending motion on the merits.
9
10           2. BRIEF BACKGROUND
11
12           A brief review of the facts is helpful. Nguyen worked as a maintenance mechanic for
13    DSS. (Compl., Dkt. No. 1-1 at ¶¶ 1, 15, 20.) Nguyen alleges DSS engaged in a variety of
14    misconduct. Specifically, Nguyen claims DSS discriminated against Nguyen because of his age,
15    retaliated against Nguyen because of his union involvement, and deprived Nguyen of legally
16    mandated meal and rest breaks. (Id. at ¶¶ 22, 26, 28, 30, 31.) Nguyen was eventually terminated
17    by DSS. (Id. at ¶ 28.) Nguyen then brought this case asserting nine different state law claims
18    concerning Nguyen’s employment with DSS. (See Compl. at 17.)
19
20           Nguyen chose to file this case involving state law claims in Orange County state court,
21    but DSS removed it to this Court under 28 U.S.C. Sections 1332(a)(1) and 1441(a)–(b). (Notice
22    of Removal, Dkt. No. 1 at 1.) After DSS removed, DSS filed an answer to Nguyen’s complaint
23    stating twenty-one affirmative defenses. (Answer, Dkt. No. 12 at 12–17.) DSS also included an
24    “other additional defenses” allegation in its answer purporting to preserve DSS’s “right to allege
25    other additional defenses as they may become known during discovery or otherwise”. (Id. at 17.)
26
27           A few weeks later, Nguyen moved to strike eleven of DSS’s twenty-one defenses, and
28    DSS’s “other additional defenses” allegation. (Mot., Dkt. No. 14 at 2.) Nguyen argues that the

                                                      3
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 4 of 13 Page ID #:451



1     affirmative defenses at issue are “not affirmative defenses at all”, are insufficiently pled, and are
2     “immaterial or impertinent.” (Id. at 2–3.) DSS responds that its affirmative defenses are
3     appropriate and adequately alleged, and further argues that, in any event, Nguyen isn’t prejudiced
4     by DSS’s answer. (Opp’n at 4–5.) The Court questions whether asserting twenty-one affirmative
5     defenses and attacking fifteen of them proportionally pursues justice in this case. Cf. Fed. R. Civ.
6     P. 26(b). But the Court plows ahead with these procedural perturbations.
7
8            3. LEGAL STANDARD
9
10           “[T]he court may order stricken from any pleading any insufficient defense or any
11    redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). At issue here,
12    of course, are the pleading requirements of Rule 8. A motion to strike under Rule 12(f) is
13    designed to “avoid the expenditure of time and money that must arise from litigating spurious
14    issues by dispensing with those issues prior to trial.” Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d
15    970, 973–74 (9th Cir. 2010) (internal quotation marks omitted). Appropriately, motions to strike
16    are generally “disfavored,” Petrie v. Elec. Game Card, Inc., 761 F.3d 959, 965 (9th Cir. 2014), and
17    “should not be granted unless it is clear that the matter to be stricken could have no possible
18    bearing on the subject matter of the litigation.” U.S. ex rel. Ruhe v. Masimo Corp., 929 F. Supp. 2d
19    1033, 1038 (C.D. Cal. 2012).
20
21           4. ANALYSIS
22
23           Since Nguyen argues DSS’s affirmative defenses are, among other things, insufficiently
24    pled, the Court must first determine what pleading standard under Rule 8 governs affirmative
25    defenses. To set the stage, the Court considers how other courts have answered this question
26    before and after Twiqbal.
27
28

                                                        4
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 5 of 13 Page ID #:452



1                    4.1     Affirmative Defenses Before and After Twiqbal
2
3            Before Twiqbal, courts generally relied on a “fair notice” pleading standard. See Conley, 355
4     U.S. at 47 (“[A]ll the Rules require is ‘a short and plain statement of the claim’ that will give the
5     defendant fair notice of what the plaintiff's claim is and the grounds upon which it rests.”). And
6     “[a]lthough the Supreme Court never decided the issue, nearly all of the federal courts of appeals
7     agreed that the pleading standard for affirmative defenses would be the same as that for claims.”
8     N. Pysno, Should Twombly and Iqbal Apply to Affirmative Defenses?, 64 Vand. L. Rev. 1633, 1646
9     (2011); see also Wyshak v. City Nat. Bank, 607 F.2d 824 (9th Cir. 1979) (“The key to determining
10    the sufficiency of pleading an affirmative defense is whether it gives the plaintiff fair notice of the
11    defense.” (citing Conley, 355 U.S. at 47)). This meant that federal courts only “required the
12    pleading of an affirmative defense to set forth the nature and grounds for the affirmative
13    defense, but did not require a detailed statement of facts” supporting that affirmative defense.
14    See J & J Sports Productions, Inc. v. Ramirez Bernal, No. 1:12-cv-01512-AWI-SMS, 2014 WL
15    2042120, at *2 (E.D. Cal. May 16, 2014) (citing Kohler v. Islands Restuarants, LP, 280 F.R.D. 560,
16    564 (S.D. Cal. 2012)). The result? It was usually sufficient to plead affirmative defenses using
17    boilerplate, and motions to strike such defenses as factually deficient were rarely granted. See
18    Psyno, supra, at 1647 (citing Shinew v. Wszola, No. 08–14256, 2009 WL 1076279, at *2 (E.D.
19    Mich. Apr. 21, 2009)).
20
21           Cue Twombly, which rewrote the fair notice standard–-at least when pleading claims for
22    relief. When Twombly retired Conley, the Court declared that a claim must be supported by
23    “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.
24    Then, in Iqbal, the Court further explained that a claim is plausible on its face when it “allows
25    the court to draw the reasonable inference that the defendant is liable for the misconduct
26    alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). Stated differently, “where the
27    well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,
28    the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id.

                                                        5
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 6 of 13 Page ID #:453



1     at 679. The Court’s concern in these decisions wasn’t that “the allegations in the complaint were
2     sufficiently ‘particularized,’” but instead, whether “the complaint warranted dismissal because
3     it failed in toto to render plaintiffs’ entitlement to relief plausible.” Twombly, 550 U.S. at 569 n.14.
4     Thus, “plausibility” was read into Rule 8.
5
6              But after Twiqbal, the question remained whether “fair notice” still governed affirmative
7     defenses. To this day, this question remains mostly unanswered. Indeed, “[n]either the United
8     States Supreme Court nor the Ninth Circuit has determined what standard should be used to
9     determine the sufficiency of a defendant’s affirmative defenses, and accordingly, there has been
10    significant disagreement amongst federal district courts within this Circuit.” Export Development
11    Canada v. ESE Electronics Inc., No. CV 16-02967 BRO (RAOx), 2017 WL 1838581, at *3 (C.D.
12    Cal. May 4, 2017). While some courts have applied a “heightened standard,” other courts have
13    held that the “long-used ‘fair notice’ standard continues to apply.” Id.; see also Vogel v. Linden
14    Optometry APC, No. CV 13-00295 GAF (SHx), 2013 WL 1831686, at *3 (C.D. Cal. Apr. 30,
15    2013).
16
17             Federal courts in this Circuit that still apply the fair notice standard “have done so based
18    on the Ninth Circuit’s continued references to and use of this standard, even after the Supreme
19    Court’ s decision in Twombly and Iqbal.” Export Development Canada, 2017 WL 1838581, at *4; see
20    Kohler, 779 F.3d at 1019 (applying the “fair notice” standard); Simmons v. Navajo County, Ariz., 609
21    F.3d 1011, 1023 (9th Cir. 2010) (same); Kohler, 280 F.R.D. at 566 (same). And these courts have
22    generally reaffirmed that, under the fair notice standard, the defendant need only “state the
23    nature and grounds for the affirmative defense”. Kohler v. Big 5 Corp., No.
24    2:12–cv–00500–JHN–SPx, 2012 WL 1511748, at *2 (C.D. Cal. Apr. 30, 2012). A detailed
25    statement of facts isn’t required. Id.
26
27             With this backdrop in mind, the Court now turns to the pending pleading issue: whether
28    Twiqbal applies to affirmative defenses.

                                                         6
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 7 of 13 Page ID #:454



1
2                    4.2    Whether Twiqbal Applies to Affirmative Defenses
3
4            The Court now concludes that the strict pleading standard of Twiqbal should not apply
5     to affirmative defenses and instead applies the less-demanding “fair notice” standard used by
6     the Ninth Circuit in Kohler. See Kohler, 779 F.3d at 1019.
7
8                           4.2.1 Textual Distinctions
9
10           Textual distinctions in Federal Rule of Civil Procedure 8 suggest different pleading
11    standards should apply to pleading claims for relief, on the one hand, and pleading affirmative
12    defenses, on the other. Under Rule 8(a), the party stating a claim for relief—usually the
13    plaintiff—must provide “a short and plain statement of the claim showing that the pleader is
14    entitled to relief”. Fed. R. Civ. P. 8(a)(2) (emphasis added). But Rules 8(b) and 8(c) require less
15    of the party responding to a claim for relief—usually the defendant. Rule 8(b) only requires
16    responsive pleadings to, among other things, state in “short and plain terms” any defenses. Fed.
17    R. Civ. P. 8(b)(1). Likewise, Rule 8(c) only requires that an affirmative defense be “affirmatively
18    state[d]”. Fed. R. Civ. P. 8(c) (emphasis added). The important textual distinction here is between
19    the words “show” and “state”. When pleading claims in a complaint, Rule 8(a) requires a
20    plaintiff to show it’s entitled to relief. But when a defendant asserts affirmative defenses in an
21    answer, Rules 8(b) and 8(c) only require that those defenses be stated. Showing something, rather
22    than simply stating it in plain terms, is a more difficult task. See Pavelic & LeFlore v. Marvel
23    Entertainment Group, 493 U.S. 120, 123 (1989) (“We give the Federal Rules of Civil Procedure
24    their plain meaning . . . .”). It makes sense, then, that a higher pleading standard should apply
25    to one but not the other.
26
27           But are these textual distinctions mere semantics? Some courts think so. See, e.g., Vogel
28    v. Hunting Oaks Delaware Partners, LLC 291 F.R.D. 438, 441 (C.D. Cal. 2013); Barnes v. AT&T

                                                      7
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 8 of 13 Page ID #:455



1     Pension Benefit Plan–Nonbargained Program, 718 F. Supp. 2d 1167, 1172 (N.D. Cal. 2010). This view
2     gives little credit to the drafters of the Federal Rules, who presumably chose their words with
3     care and purpose. Nor does this view conform with the Supreme Court’s rules regarding
4     statutory interpretation. See Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 454 (2002) (cautioning
5     courts from assuming that “differing language in . . . two subsections” of the same statute “has
6     the same meaning” because of a “simple mistake in draftsmanship”). Indeed, if the drafters of
7     the Federal Rules wanted a uniform pleading standard for all pleadings, they should have used
8     the same language across Rule 8's subsections.
9
10                           4.2.2 Principles Underlying Twiqbal
11
12            The principles underlying the Supreme Court’s decisions in Twiqbal also counsel against
13    extending the plausibility requirement to affirmative defenses. Indeed, the Supreme Court
14    anchors their analysis in Twiqbal to Rule 8(a), which concerns “claims for relief”. See Iqbal, 556
15    U.S. at 679 (“But where the well-pleaded facts do not permit the court to infer more than the
16    mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the
17    pleader is entitled to relief.’” (quoting Fed. R. Civ. P. 8(a)(2))); Twombly, 550 U.S. at 555–56 (“The
18    need at the pleading stage for allegations plausibly suggesting [the claim] reflects the threshold
19    requirement of Rule 8(a)(2) that the ‘plain statement’ possess enough heft to ‘sho[w] that the
20    pleader is entitled to relief.”) And neither opinion suggests Twiqbal’s heightened pleading
21    standard should apply to affirmative defenses. In fact, neither opinion mentions affirmative
22    defenses at all. Because Twiqbal is limited to pleading claims for relief under Rule 8(a), applying
23    the plausibility requirement to pleading affirmative defenses would “run counter to the Supreme
24    Court’s warning in Twombly that legislative action, not ‘judicial interpretation,’ is necessary to
25    ‘broaden the scope’ of specific federal pleading standards.” Kohler, 280 F.R.D. at 566 (quoting
26    Twombly, 550 U.S. at 569 n.14).
27
28           Still, many courts extend Twiqbal to affirmative defenses by reasoning that, because

                                                        8
     Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 9 of 13 Page ID #:456



1     Twiqbal reconceptualized “fair notice” pleading in its entirety, it applies equally to affirmative
2     defenses. According to these courts, this makes sense because, before Twiqbal, “fair notice” was
3     the relevant standard for pleading both claims for relief and affirmative defenses. Wyshak, 607
4     F.2d at 827 (citing Conley, 355 U.S. at 47). But again, the Supreme Court’s analyses in Twiqbal rest
5     on language in Rule 8(a) only. Courts should be wary of importing language from that Rule, or
6     Twiqbal’s interpretation of it, to a different rule that lacks that language. See Lopez v. Asmar’s
7     Mediterranean Food Inc., No. 1:10cv1218 (JCC), 2011 WL 98573, at *2 (E.D. Va. Jan. 10, 2011).
8     And in any event, it seems “unlikely that the Supreme Court ‘would have ushered in such a
9     radical change in legal landscape [to pleadings in their entirety] sub silentio.’” Lockheed Martin Corp.
10    v. U.S., 973 F. Supp. 2d 591, 594 (D. Md. 2013) (quoting Rosa v. Bd. of Educ. of Charles County, Md.,
11    No. 8:11–cv–02873–AW, 2012 WL 3715331, at * 10 (D. Md. Aug 27, 2012)).
12
13           One more thing. Some say Twiqbal was designed by a conservative Supreme Court to
14    “close the courthouse doors” to questionable plaintiffs hoping to litigate their claims in federal
15    court. See Erwin Chemerinsky, Closing the Courthouse Doors, 90 Denv. U. L. Rev. 317, 328–29
16    (2012). If this is true, then the logic grounding the Court’s decisions in Twiqbal shouldn’t apply
17    to pleading affirmative defenses in an answer.
18
19                           4.2.3 Practical Distinctions
20
21           There are also practical distinctions between a plaintiff’s complaint and a defendant’s
22    answer that weigh against extending Twiqbal to affirmative defenses. The most obvious of these
23    distinctions is the amount of time each party has to compose their respective pleading. Plaintiffs
24    can decide when to file a complaint within the relevant statute of limitations, giving plaintiffs
25    ample opportunity to develop factual support for their claims and draft their complaints
26    accordingly. But defendants only have twenty-one days after being served with a summons and
27    complaint to draft their response. See Fed. R. Civ. P. 12(a). And, within this twenty-one-day
28    window, defendants must also find a lawyer and investigate the facts of the case. This

                                                         9
 Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 10 of 13 Page ID #:457



1    “asymmetry of information and time” highlights a “fundamental difference between the function
2    of pleading for plaintiffs and defendants.” See Pysno, supra, at 1656 (citing Odyssey Imaging, LLC
3    v. Cardiology Assocs. of Johnston, LLC, 752 F. Supp. 2d 721, 726 (W.D. Va. 2010)). Because of this
4    distinction, it’s “reasonable to impose stricter pleading requirements on a plaintiff.” Kohler v.
5    Staples the Office Superstore, LLC, 291 F.R.D. 464, 469 (S.D. Cal. 2013).
6
7           This practical distinction concerning timing ties into the looming threat of waiver.
8    Defendants risk permanently waiving any affirmative defenses not raised in their initial response.
9    See Fed. R. Civ. P. 12(h); see also Kern Oil & Refining Co. v. Tenneco Oil Co., 840 F.2d 730, 735 (9th
10   Cir. 1988). And if Twiqbal’s plausibility requirement was extended to affirmative defenses, waiver
11   is much more likely. Indeed, defendants would be forced to waive any defenses that couldn’t be
12   adequately supported in the three short weeks they have to draft their answers. And although
13   defendants could avoid waiver by amending their answers under Rule 15, “this indirect solution
14   transforms the amendment process into a corrective mechanism never envisioned by the
15   Rulemakers.” Justin Rand, Tightening Twiqbal: Why Plausibility Must Be Confined to the Complaint, 9
16   Fed. Cts. L. Rev. 79, 99 (2016). The heightened risk of waiver and the affect this risk may have
17   on the amendment process further justifies holding defendants to a more lenient pleading
18   standard than plaintiffs.
19
20          Further, attacks on answers usually occur, as here, through a motion to strike under Rule
21   12(f). Such motions have long been “disfavored.” Petrie , 761 F.3d at 965. But applying Twiqbal’s
22   plausibility requirement to affirmative defenses would encourage litigants to file more 12(f)
23   motions, thus undercutting the longstanding principle that Rule 12(f) motions are a drastic
24   remedy and should rarely be granted. See Stanbury Law Firm, P.A. v. IRS, 221 F.3d 1059, 1063
25   (8th Cir. 2000) (“[S]triking a party’s pleadings is an extreme measure, and, as a result, . . . motions
26   to strike . . . are viewed with disfavor and are infrequently granted.” (internal quotations
27   omitted)). And in any event, the easier pleading standard is more suitable for defeating a
28   “disfavored” motion.

                                                       10
 Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 11 of 13 Page ID #:458



1
2           There’s one final practical distinction bearing mention, and it’s a simple one: the plaintiff
3    is the party who initiates the lawsuit. It makes sense, then, to ask more of the plaintiff at the
4    outset of the case. After all, a defendant doesn’t come to court by choice—the plaintiff forces
5    them to appear. And it’s the plaintiff who invokes the court’s jurisdiction in the first instance.
6    The Supreme Court touched on this in Twombly, explaining that a heightened pleading standard
7    was necessary to prevent plaintiffs from “tak[ing] up the time of a number of other people” with
8    “largely groundless claim[s]”. Twombly, 550 U.S. at 558 (internal quotations and citations
9    omitted). But affirmative defenses don’t impose these same burdens. Affirmative defenses only
10   come into play after the game has already started and the players have already taken the field.
11   Affirmative defenses don’t initiate a lawsuit, nor do they invoke the court’s jurisdiction. It’s
12   therefore more important to screen complaints for adequate factual support early on in a lawsuit
13   than affirmative defenses.
14
15          Put simply, the heightened pleading requirement of Twiqbal doesn’t apply to affirmative
16   defenses because of the textual distinctions in the plain language of Rule 8, the working
17   principles underlying the Supreme Court’s decisions in Twiqbal, and the practicalities of pretrial
18   litigation. Instead, affirmative defenses need only be stated in “general terms” and provide “fair
19   notice” of their nature. See Kohler, 779 F.3d at 1019.
20
21                  4.3    The Present Motion
22
23          Having concluded affirmative defenses are governed by a fair notice standard, the Court
24   turns back to the case at hand. Nguyen moves to strike fifteen of DSS’s twenty-one affirmative
25   defenses and DSS’s “other additional defenses” allegation from DSS’s answer. (Mot. at 2.)
26   Nguyen argues these defenses should be stricken for various reasons. (Id.) These issues were
27   thoroughly reviewed with the parties leading up to the hearing. Thus, it’s sufficient here to
28   address these issues broadly.

                                                     11
 Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 12 of 13 Page ID #:459



1           To the extent Nguyen argues some of DSS’s defenses should be stricken for not being
2    affirmative defenses at all, the Court mostly agrees. See Zivkovic v. Southern California Edison Co.,
3    302 F. 3d 1080, 1088 (9th Cir. 2002) (“A defense which demonstrates that plaintiff has not met
4    its burden of proof is not an affirmative defense.”); see also Amini Innovation Corp. v. McFerran
5    Home Furnishings Inc., No. CV 13-6496 RSWL (SSx), 2014 WL 360048, at *4 (C.D. Cal. Jan. 31,
6    2014) (“A defense that reserves the right to assert defenses later is not a defense.”) With the
7    exception of DSS’s first defense, these defenses are more appropriately characterized as specific
8    denials to certain allegations in Nguyen’s complaint. But because DSS already makes these
9    denials elsewhere in its answer, the Court finds that these defenses should be stricken as
10   redundant. See Fed. R. Civ. P. 12(f). And when a defendant oddly chooses to include these
11   defenses, the burden of proof potentially shifts from the plaintiff to the defendant, which should
12   be avoided.
13
14          But the Court disagrees with Nguyen’s arguments about the factual sufficiency of DSS’s
15   defenses. Ngyuyen claims many of DSS’s affirmative defenses fail because they consist of “bare-
16   bones, conclusory allegation[s]”. (Mot. at 7.) Not so. As discussed previously, fair notice is a less
17   demanding standard than what Twiqbal requires. See Kohler, 779 F.3d at 1019 (noting that fair
18   notice only requires “describing [an affirmative] defense in ‘general terms’”); see also 5 C. Wright
19   & Miller, Federal Practice and Procedure § 1274, p. 616–17 (3d ed. 2004) (“[A]n affirmative
20   defense may be pleaded in general terms and will be held to be sufficient, and therefore
21   invulnerable to a motion to strike, as long as it gives the plaintiff fair notice of the nature of the
22   defense.”). And DSS has provided fair notice here.
23
24          Nor is the Court convinced that DSS’s defenses are immaterial or impertinent, as Nguyen
25   suggests. (Mot. at 9–10.) At this early stage, it can’t be said that these defenses bear “no essential
26   or important relationship” to Nguyen’s claims, or that these defenses aren’t otherwise necessary
27   to the issues in question. See Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993), rev’d on
28   other grounds, 510 U.S. 517 (1994).

                                                      12
 Case 8:18-cv-01825-AG-DFM Document 27 Filed 02/20/19 Page 13 of 13 Page ID #:460



1           So, in light of all this, the Court makes the following rulings. The Court GRANTS
2    Nguyen’s motion to strike DSS’s fifteenth and seventeenth affirmative defenses and DSS’s
3    “other additional defenses” allegation. The Court DENIES Nguyen’s motion to strike DSS’s
4    other thirteen affirmative defenses.
5
6                     4.4   Whether Leave to Amend Should Be Granted
7
8           DSS asks the court for leave to amend any defenses that are stricken. (Opp’n at 11.)
9    “Unless it would prejudice the opposing party, courts freely grant leave to amend stricken
10   pleadings.” Kohler, 280 F.R.D. at 564; see also Wyshak, 607 F.2d at 826 (“In the absence of
11   prejudice to the opposing party, leave to amend should be freely given.”). Nguyen gives no
12   reason why granting leave to amend here would result in prejudice. The Court therefore
13   GRANTS DSS leave to amend its answer.
14
15          5. DISPOSITION
16
17          For these reasons, the Court GRANTS IN PART and DENIES IN PART Nguyen’s
18   motion to strike WITH LEAVE TO AMEND. DSS may file an amended answer within 21 days
19   of this Order.
20
21
22
23   DATED: February 20, 2019
24
25                                                      _______________________________
26                                                                           Andrew J. Guilford
27                                                                  United States District Judge
28

                                                 13
